EXHIBIT 10.27 NOTE AND WARRANT PURCHASE AGREEMENT Dated as of August 7, 2008 by and between FIRSTGOLD CORP., PLATINUM LONG TERM GROWTH, LLC and LAKEWOOD GROUP LLC Table of Contents Page ARTICLE IPURCHASE AND SALE OF NOTE AND WARRANT 1 Section 1.1 Purchase and Sale of Note and Warrant 1 Section 1.2 Closing 3 Section 1.3 Warrant Shares 4 ARTICLE IIREPRESENTATIONS AND WARRANTIES 4 Section 2.1 Representations and Warranties of the Company. 4 Section 2.2 Representations and Warranties of the Lenders 14 ARTICLE IIICOVENANTS 15 Section 3.1 Securities Compliance 15 Section 3.2 Registration and Listing 16 Section 3.3 Compliance with Laws 16 Section 3.4 Keeping of Records and Books of Account 16 Section 3.5 Reporting Requirements 16 Section 3.6 Other Agreements 17 Section 3.7 Use of Proceeds 17 Section 3.8 Reporting Status 17 Section 3.9 Disclosure of Transaction 17 Section 3.10 Disclosure of Material Information 17 Section 3.11 Pledge of Securities 18 Section 3.12 Amendments 18 Section 3.13 Distributions 18 Section 3.14 Reservation of Shares 18 Section 3.15 Prohibition on Liens 19 Section 3.16 Prohibition on Indebtedness 19 Section 3.17 Compliance with Transaction Documents 20 Section 3.18 Compliance with Law 20 Section 3.19 Transactions with Affiliates 20 Section 3.20 No Dividends or Equity Transactions 20 Section 3.21 No Merger or Sale of Assets; No Formation of Subsidiaries 20 Section 3.22 Payment of Taxes, Etc 21 Section 3.23 Corporate Existence 21 Section 3.24 Investment Company Act 21 Section 3.25 Maintenance of Assets 21 Section 3.26 No Investments 22 Section 3.27 Opinions 22 Section 3.28 Acquisition of Assets 22 Section 3.29 Registration Rights 22 Section 3.30 Delivery of Off–Take Agreement 23 Section 3.31 Notices of Certain Events 23 Section 3.32 Indebtedness to Affiliates 23 Section 3.33 Management 23 ARTICLE IVCONDITIONS 23 Section 4.1 Conditions Precedent to the Obligation of the Company to Close and to Sell the Securities at Each Closing 23 Section 4.2 Conditions Precedent to the Obligation of the Lenders to Close at Each Closing 24 ARTICLE VCERTIFICATE LEGEND 27 Section 5.1 Legend 27 ARTICLE VIINDEMNIFICATION 27 Section 6.1 General Indemnity 27 Section 6.2 Indemnification Procedure 28 ARTICLE VIIMISCELLANEOUS 29 Section 7.1 Fees and Expenses 29 Section 7.2 Specific Performance; Consent to Jurisdiction; Venue 29 Section 7.3 Intent to Limit Changes to Maximum Lawful Rights 29 Section 7.4 Entire Agreement; Amendment 30 Section 7.5 Notices 30 Section 7.6 Waivers 31 Section 7.7 Headings 31 Section 7.8 Successors and Assigns 31 Section 7.9 No Third Party Beneficiaries 32 Section 7.10 Governing Law 32 Section 7.11 Survival 32 Section 7.12 Publicity 32 Section 7.13 Counterparts 32 Section 7.14 Severability 32 Section 7.15 Further Assurances 33 NOTE AND WARRANT PURCHASE AGREEMENT This NOTE AND WARRANT PURCHASE AGREEMENT, dated as of August 7, 2008 (this “Agreement”), is by and between Firstgold Corp., a Delaware corporation (the “Company”), Platinum Long Term Growth, LLC, a Delaware limited liability company (“Platinum”), and Lakewood Group LLC, a Delaware limited liability company (“Lakewood,” and each of Platinum and Lakewood, individually sometimes referred to as a “Lender,” and collectively referred to as the “Lenders”). The parties hereto agree as follows: ARTICLE I PURCHASE AND SALE OF NOTE AND WARRANT Section 1.1Purchase and Sale of Note and Warrant. (a)Upon the following terms and conditions, the Company shall issue and sell to Platinum and Lakewood, and Platinum and Lakewood shall purchase from the Company, (i) senior secured promissory notes in an aggregate principal amount of up to $15,750,000 (in the amounts set forth in this Section 1.1) and (ii) common stock purchase warrants, in substantially the form attached hereto as Exhibit A (individually, a “Warrant,” and collectively, the “Warrants”), to purchase shares of Common Stock, par value $0.001 per share, of the Company (the “Common Stock”) at the exercise price and upon the terms and conditions set forth therein.The Notes shall be original issue discount Notes, each reflecting an original issue discount of 15%. Each Lender shall purchase its Pro Rata Share of Notes and Warrants at each Closing. For purposes of this Agreement, “Pro Rata Share” shall mean (i) with respect to Platinum, 80% and (ii) with respect to Lakewood, 20%. (b)At the First Closing (as hereafter defined), upon satisfaction of the terms and conditions set forth herein, the Company shall issue to Platinum and Lakewood promissory notes, substantially in the form of Exhibit A-1 hereto (the “Initial Notes”), in the principal amounts of Five Million Three Hundred Ninety-Four Thousand One Hundred Dollars ($5,394,100) and One Million Three
